DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7 are allowed.
Regarding claim 1, the closest prior art is Robinson et al. US 9,227,852. Robinson teaches a gas dissolved liquid producing apparatus, whereby ozone is dissolved in water. Robinson teaches multiple ozone inputs, however does not teach a controller to control which one of the inputs is supplied with gas based upon the flow rate of the liquid. The modification would not have been obvious because Robinson teaches supplying all inputs. Further, the prior art does not teaches supplying one and not all of the inputs with gas. No prior art, alone or in combination, teaches all the limitations of claim 1. 
Claims 2-7 depend upon claim 1.

Response to Arguments
The following is a response to Applicant’s arguments filed 1 Dec. 2020:

Applicant argues that the IDS submitted is in compliance.
Examiner agrees. Examiner thanks Applicant for submitting an IDS disclosing all information which is material to patentability known by Applicant.

Applicant argues that the 112b rejection of claim 3 is overcome by amendment.
Examiner agrees and the rejection is withdrawn.

Applicant argues that claims 1-7 are allowable.
Examiner agrees and claims 1-7 are allowed herein. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOBSON whose telephone number is (571)272-9914.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Insuk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/STEPHEN HOBSON/Examiner, Art Unit 1776